Case: 20-10424-BAH Doc #: 28-1 Filed: 07/28/20 Desc: Notice of Hearing Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE

                                 In Re: Theresa Pearson
                                 Case No. 20-10424-BAH
                                       Chapter 13
                                         Debtor

                                    NOTICE OF HEARING

            You are hereby notified that a hearing will be held on the

      attached Motion to Dismiss the case on September 25, 2020, at

      the United States Bankruptcy Court for the District of New

      Hampshire, Warren B. Rudman United States Courthouse, 55

      Pleasant Street, Courtroom A, Concord, New Hampshire at

      9:00 a.m.

            You are further notified that an objection to this motion,

      if any, must be filed with the U.S. Bankruptcy Court and the

      undersigned on or before September 18, 2020. The date for

      hearing of such objections shall be as follows September 25,

      2020 or at such further date as the Court may provide.

                                                  Respectfully submitted,


      Dated: July 28, 2020                        /s/ Lawrence P. Sumski
                                                  Lawrence P. Sumski
                                                  Chapter 13 Trustee
                                                  PO Box 329
                                                  Manchester, NH 03105-0329
                                                  (603) 626-8899
                                                  ID# BNH01460
